PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chessum, Charlene, F.
Application No. 15/496,125
Filed: April 25, 2017
For: Novelty items for foods on a stick or a cone

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed September 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant
Amendment (Notice) mailed May 29, 2020, which set a period for reply of two (2) months. No
extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the
application became abandoned on July 30, 2020. A Notice of Abandonment was mailed January
06, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a clean and marked up copies of the specification, replacement drawings and a “no new matter” statement, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1792 for appropriate action in the normal course of business on the reply received May 08, 2021 and September 23, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 1700 at (571) 272-1700.
	 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET